Citation Nr: 0601077	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss 
and disequilibrium due to acoustic neuroma, status-post 
surgery.


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Acoustic neuroma did not develop during service or as a 
consequence of service.  

3.  Hearing loss did not begin during service or within one 
year of the veteran's discharge from service.

4.  Hearing loss and disequilibrium are not medically linked 
to the veteran's service.


CONCLUSION OF LAW

Hearing loss and disequilibrium due to acoustic neuroma were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.310, 3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in December 2002 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim.  The letters 
additionally noted what evidence the veteran was responsible 
to provide, and what evidence VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in December 2002, prior to the 
February 2003 AOJ decision on appeal.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her physical examinations, and affording her an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though she declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that she lost full hearing in her right 
ear secondary to the removal of an acoustic neuroma that 
developed during service.  She states that she was exposed to 
aircraft noise in active service, and that, since her 
discharge, her personal and occupational activities have not 
involved significant noise exposure.  The veteran also 
complains that she experiences intermittent pain, tinnitus, 
disequilibrium, and dizziness.  She alleges that she began 
noticing ear "problems" in 1989, but did not seek treatment 
for any particular symptom until 1996.  

The veteran alternatively alleges that an acoustic neuroma 
developed while the veteran was a member of the Individual 
Ready Reserve.  The Board notes that inactive reserve status 
is not considered active military, naval, or air service for 
VA compensation purposes.  See 38 U.S.C.A. § 3.6.  Therefore, 
VA will only consider whether acoustic neuroma developed 
during the veteran's period of active service from March 1986 
to July 1992.

On an authorized audiological evaluation conducted during the 
veteran's enlistment examination in March 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
0
0
5
0
5


An audiological evaluation during flight physical in May 1988 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
25/20
10
0
5
LEFT
5
5
5
0
15


In November 1989, the veteran complained of "muffled" right 
ear sounds and mild pain.  An examination of the veteran's 
ears revealed normal tympanic membranes, and a Weber test 
showed no asymmetrical hearing loss.  The veteran was 
diagnosed as having eustachian tube dysfunction.  The veteran 
did not seek additional medical treatment for ear or hearing 
problems during her period of service.  

The veteran's April 1992 separation examination showed that 
the veteran had normal hearing at all ranges.  Pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
20
LEFT
0
5
5
0
10


In a February 1994 Reserve re-enlistment examination, pure 
tone thresholds were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
5
5
5
10
20


The veteran's private medical records indicate that she 
sought treatment for various ear problems throughout 1994 and 
1997.  In December 1994 and January 1995, the veteran 
complained that her right ear felt plugged.  In March 1997, 
the veteran stated that she began experiencing hearing loss 
after she returned from Australia two weeks prior to the 
examination.  She did not complain of tinnitus or vertigo.  
The examiner found a slight downward mobility of the 
veteran's right tympanic membranes, and indicated some 
asymmetrical hearing loss lateral to the left ear.  In April 
1997, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
25
50
LEFT
0
5
5
0
5


In March 1998, the veteran complained of hearing loss, 
ringing, and sense of fullness in her ears.  The physician 
noted downward mobility of the veteran's right tympanic 
membranes and lateralization to the left ear during a Weber 
hearing test.  The examiner found no indication of tinnitus.  

Magnetic resonance imaging performed in 1998 showed an 
intracanalicular, vestibular schwannoma in the veteran's 
right ear, which was surgically removed in July 1998.  The 
veteran indicated in her pre-operation report that she had 
experienced hearing loss and intermittent tinnitus for two 
years.  An associated examination showed that the veteran had 
clear tympanic membranes.  

During a VA examination in May 2004, the veteran was examined 
by an audiologist and an Advanced Practice Nurse, who issued 
separate reports.  The veteran indicated that she had 
experienced constant tinnitus of her right ear since the 1998 
operation.  The veteran had no visual problem with gait, 
posture, or balance.  The examiner noted the veteran's 
history of sinusitis.  The examiner found profound 
sensorineural hearing loss of the veteran's right ear 
residual from the 1998 surgery.  Pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
0
10
5
10
15

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 100 percent in the left ear.

The examiner reviewed the veteran's medical history and 
concluded that the veteran's right ear hearing loss caused by 
the removal of acoustic neuroma was less than likely due to 
military service.  The examiner specifically noted the 
veteran's nominal in-service treatment for hearing problems 
and the veteran's enlistment, separation, and re-enlistment 
examinations, which the examiner concluded showed that the 
veteran did not experience asymmetrical hearing loss from 
1986 to 1994.  

The veteran submitted a statement from a private audiologist, 
who noted that acoustic neuroma are slow-growing and manifest 
by gradual hearing loss and diminished speech discrimination.  
Based on variations in the veteran's 1986 and 1992 audiometry 
results, the physician concluded that the veteran displayed 
symptoms of an acoustic neuroma during her separation 
examination in 1992.  The physician therefore opined that the 
veteran had an undiagnosed acoustic neuroma while on active 
duty.

The veteran's daughter stated that the veteran began 
complaining of muffled sounds while the family was stationed 
in Japan from 1989 to 1991.  The veteran's husband declared 
that the veteran complained of muffled sound and a feeling of 
fullness in her right ear during active service from 1989 to 
1991.  The veteran also submitted Internet research that  
indicated that, because acoustic neuroma grow slowly over a 
period of several years, physicians often fail to accurately 
interpret symptoms of the condition.  Symptoms include 
progressive asymmetrical hearing loss, tinnitus, 
disequilibrium, and a feeling of fullness in the ears.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran seeks service connection for sensorineural 
hearing loss, which is classified as a chronic disease under 
38 C.F.R. § 3.309(a).  Service connection may be granted for 
the conditions listed in that regulation if the veteran 
displays symptoms of a chronic condition to a degree of ten 
percent or more within one year of discharge.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The presumption applies even if there 
is not otherwise evidence that the disease was incurred in or 
aggravated by service.  

The presumption will not apply in this case because there is 
no medical evidence that the veteran displayed hearing loss 
within one year of her 1973 discharge.  Under VA regulations, 
hearing loss is present when:  the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; the auditory thresholds for at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 is 
26 decibels or greater; or when a speech recognition score 
based on a Maryland CNC Test is less than 94 percent.  See 38 
C.F.R. § 3.385.  The veteran did not show hearing loss at 
those levels until 1997, five years after her discharge from 
service.  

Without the application of a presumption, service connection 
is established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b).  
Medical evidence must verify that the symptomatology relates 
to a current condition.  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  

The medical evidence does not establish that the veteran's 
disability was incurred in service.  A VA examiner opined 
that it was less than likely that an acoustic neuroma 
developed during service; the examiner concluded that the 
veteran did not manifest hearing loss or other symptomatology 
of the condition sufficient to demonstrate development during 
service.  

The veteran's representative argued that, because the 
opinions of the audiologist and Advanced Practice Nurse 
rendered during the May 2004 VA examination were 
contradictory, the Board should deem the private medical 
opinion more credible.  The Board does not find significant 
inconsistencies between the records of the audiologist and 
the Advanced Practice Nurse, particularly because the 
notations of the nurse practitioner are objective 
observations and not medical opinions.  

The veteran's representative additionally criticized the May 
2004 report of the VA examiner because it did not include an 
opinion as to the etiology of acoustic neuromas and did not 
note or refute other medical opinions and medical evidence of 
record.  VA examinations are conducted to provide VA with an 
opinion as to potential service origin and a medical overview 
of the veteran's current disability.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Examiners may make 
independent assessments based on medical evidence of record 
without relying conclusively on prior medical opinions that 
the examiner determines are not supported by the evidence.  
In this case, the examiner made an assessment of service 
origin after a thorough review of the veteran's claim file, 
which included medical evidence, the veteran's contentions, 
and lay and Internet evidence.  His opinion is supported by 
the medical evidence of record, which shows that, although 
the veteran complained of ear problems in 1989, she did not 
seek additional medical treatment for hearing loss or other 
symptoms of an acoustic neuroma until 1996.  Hearing tests 
from enlistment to separation do not demonstrate that the 
veteran experienced significant hearing loss, especially 
because hearing thresholds in both of the veteran's ears 
fluctuated during the 1986, 1988, and 1992 examinations.  
Therefore, the Board finds that the VA examination is 
adequate and credible.  

The veteran submitted an opinion from a private physician 
that included his estimation that the veteran had a neuroma 
during service.  The Board must determine the credibility of 
evidence of record, Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), and, although it cannot ignore the opinion of 
treating physicians, it may discount the credibility of those 
opinions based on a review of the record as a whole.  See 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
physician's opinion contains relevant information about the 
general development and symptoms of acoustic neuroma, but 
provides little individualized, objective evidence of a nexus 
between the veteran's disability and service.  The physician 
concluded that minor right ear variations in audiometry 
results from 1986 to 1992 reflected the presence of an 
acoustic neuroma because asymmetrical hearing loss is a 
symptom of that condition.  This after-the-fact assessment of 
the veteran's 1992 examination does not suggest an in-service 
date of origin of the neuroma, and does not indicate an in-
service catalyst or cause; the physician opines that the 
neuroma was present during service but not that it began to 
develop during service.  Therefore, the Board finds that the 
opinion of the physician is too speculative in nature to 
rebut the assessment of the VA examiner, coupled with the 
objective medical evidence of record, and the Board gives 
more weight to the VA examiner report.

The veteran contends that the neuroma began developing during 
service because she experienced but did not seek treatment 
for symptoms of the condition, including dizziness, a 
sensation of fullness, and tinnitus, in 1989.  The veteran 
submitted lay statements from her husband and daughter to 
support that assertion.  Lay testimony may substantiate a 
claim if that testimony relates to matters observed by the 
speaker, but lay witnesses cannot establish medical causation 
or provide medical diagnoses.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  The veteran, her 
husband, and her daughter are competent to describe the 
veteran's symptoms and their relative severity; yet because 
there is no evidence that the veteran, her husband, or her 
daughter have medical training, their statements alone are 
insufficient to establish the necessary relationship between 
a disability and service or between symptomatology and a 
current diagnosis because that assessment requires 
specialized knowledge or expertise.  

The Board also considered the veteran's Internet research, 
which notes that acoustic neuromas develop slowly and are 
manifest by gradual hearing loss, tinnitus, sensations of 
fullness, and dizziness.  Hypotheses found in treatises 
usually cannot demonstrate the requisite nexus between a 
disability and service because treatises offer general 
medical evidence but do not link the specific claimant's 
disabilities to the claimant's service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996). Although the research may 
suggest that the veteran could have had an undiagnosed 
acoustic neuroma prior to her 1998 diagnosis, the veteran's 
statements, hypothetical medical opinions of record, and 
generalized Internet research offer no direct, individualized 
evidence that the condition began or was present during 
service.  Consequently, the preponderance of the evidence is 
against the veteran's claim, and service connection for right 
hearing loss and disequilibrium due to acoustic neuroma, 
status-post surgery, must be denied.


ORDER

Service connection for right ear hearing loss and 
disequilibrium due to acoustic neuroma, status-post surgery, 
is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


